DETAILED ACTION
This is a first office action in response to application No. 16/795,586 filed on 02/20/2020, in which claims 1 - 20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103  
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han “US 2018/0052544” in view of Chen et al. “US 2017/0010703”.
Re-claim 1, Han teaches an input sensing device (fig. 1; 100) comprising: 
a base layer; (fig. 4; bottom film) 
st opening) exposing the base layer; (par. [0075])
a second electrode member (fig. 1; TRL) including second sensing electrodes (fig. 1; TRL1 to TRLm) arranged along a second direction (second axis) intersecting the first direction (first axis) on the base layer, (fig. 4; bottom film) the second sensing electrodes (fig. 1; TRL1 to TRLm) being electrically connected to each other along the second direction; (as shown in fig. 2; TRL1 to TRLm are on the substrate and electrically connected) (par. [0077]) and 
a first pressure sensing electrode (fig. 2; FRX) disposed in the first opening, (e.g. fig. 2; TX1 – TX4) the first pressure sensing electrode (fig. 2; FRX) being insulated from the first sensing electrodes (fig. 2; TXL1 to TXLn) and the second sensing electrodes, (fig. 1; TRL1 to TRLm) wherein: 
the first pressure sensing electrode (fig. 2; FRL) includes a first sensing cell (see annotated fig. 2 below 1st sensing cell) and a second sensing cell; (see annotated fig. 2 below 2nd sensing cell)
Han does not explicitly teach a first branch electrodes each extending in a third direction, the first branch electrodes being arranged in parallel with each other; and 
a second branch electrodes each extending in a fourth direction intersecting the third direction, the second branch electrodes being arranged in parallel with each other. 
However, Chen teaches the pressure sensing electrode (see annotated fig. 6; 3315 below and par. [0029]) a first branch electrodes each extending in a third direction, the first branch electrodes being arranged in parallel with each other; (see annotated fig. 6 of Chen below, the pressure sensing electrodes 3315 with a plurality of branches and the branches arranged in different directions) and 
a second branch electrodes each extending in a fourth direction intersecting the third direction, the second branch electrodes being arranged in parallel with each other. (see annotated fig. 6 of Chen below the pressure sensing electrodes 3315 with the plurality of branches and the branches arranged in different directions)
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Han with the teachings of Chen can improve the deformation ability of the pressure sensing electrodes when receiving pressure, and further improves the accuracy of pressure sensing. (Chen, par. [0035]) 

    PNG
    media_image1.png
    467
    613
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    674
    628
    media_image2.png
    Greyscale

Re-claim 2, Han in view of Chen teaches all the limitations of claim 1 above,  Chen teaches wherein: the first branch electrodes are connected in series to each other; and the second branch electrodes are connected in series to each other (see annotated fig. 6 of Chen above the pressure sensing electrodes 3315 with the plurality of branches connected in series to each other) 
Re-claim 3, Han in view of Chen teaches all the limitations of claim 1 above,  Chen teaches wherein: the third direction intersects each of the first direction and the second direction; and the fourth direction intersects each of the first direction, the 

    PNG
    media_image2.png
    674
    628
    media_image2.png
    Greyscale


Re-claim 4, Han in view of Chen teaches all the limitations of claim 3 above,  Chen teaches wherein the fourth direction is substantially perpendicular to the third direction. (see fig. 6 of Chen above the pressure sensing electrodes 3315 all branches are connecting each other.) 

    PNG
    media_image2.png
    674
    628
    media_image2.png
    Greyscale

Re-claim 5, Han in view of Chen teaches all the limitations of claim 3 above,  Han teaches wherein the first sensing cell and the second sensing cell are connected to each other in series. (see fig. 2 of Han above 1st and 2nd sensing cells are connected to each other in series.)
Re-claim 6, Han in view of Chen teaches all the limitations of claim 5 above,  Han teaches wherein: the first pressure sensing electrode (fig. 2; FRL) further includes a third sensing cell (see fig. 2 of Han above 3rd sensing cell) and a fourth sensing cell; (see fig. 2 of Han above 4th sensing cell)

    PNG
    media_image1.png
    467
    613
    media_image1.png
    Greyscale

Han does not explicitly teach a third branch electrodes each extending in the third direction, the third branch electrodes being arranged in parallel with each other; and 
a fourth branch electrodes each extending in the fourth direction, the fourth branch electrodes being arranged in parallel with each other. 
However, Chen teaches a third branch electrodes each extending in the third direction, the third branch electrodes being arranged in parallel with each other; (see fig. 6 of Chen above the pressure sensing electrodes 3315 with the plurality of branches arranged in different directions) and 
a fourth branch electrodes each extending in the fourth direction, the fourth branch electrodes being arranged in parallel with each other. (see fig. 6 of Chen above the pressure sensing electrodes 3315 with the plurality of branches arranged in different directions)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chen can improve the deformation ability of the pressure sensing electrodes when receiving pressure, and further improves the accuracy of pressure sensing. (Chen, par. [0035]) 

    PNG
    media_image2.png
    674
    628
    media_image2.png
    Greyscale

Re-claim 7, Han in view of Chen teaches all the limitations of claim 6 above, Han teaches wherein: the first opening (see fig. 2 of Han above 1st opening) includes first to fourth cell regions (see fig. 2 of Han above 1st - 4th sensing cells (cell regions)) distinguished from each other by a first reference line and a second reference line, (see annotated fig. 2 of Han above 1st and 2nd reference lines) which pass an area center of the first pressure sensing electrode; (fig. 2; FRX) and 
the first to fourth sensing cells (see fig. 2 of Han above 1st - 4th sensing cells) are respectively disposed in the first to fourth cell regions. (see fig. 2 of Han above 1st - 4th sensing cells (cell regions))
Re-claim 8, Han in view of Chen teaches all the limitations of claim 7 above,  Han teaches wherein the first to fourth sensing cells (see fig. 2 of Han above 1st - 4th sensing cells) are sequentially located along a first rotational direction with respect to the area center. (see fig. 2)
Re-claim 9, Han in view of Chen teaches all the limitations of claim 7 above, Han teaches wherein the third sensing cell (see fig. 2 of Han above 3rd sensing cell) and the fourth sensing cell (see fig. 2 of Han above 4th sensing cell) are respectively symmetrical with the second sensing cell (see fig. 2 of Han above 2nd sensing cell) and the first sensing cell (see fig. 2 of Han above 1st sensing cell) with respect to the first reference line or the second reference line. (see fig. 2 of Han above 1st and 2nd reference lines)
Re-claim 10, Han in view of Chen teaches all the limitations of claim 6 above, Han teaches wherein the first to fourth sensing cells are sequentially connected in series. (see fig. 2 of Han above 1st - 4th sensing cells are sequentially connected in series.)
Re-claim 11, Han in view of Chen teaches all the limitations of claim 10 above, Han teaches wherein the third sensing cell (see fig. 2 of Han above 3rd sensing cell) is connected to the second sensing cell (see fig. 2 of Han above 2nd sensing cell) through an adjacent pressure sensing electrode (fig. 2; FRL) adjacent to the first pressure sensing electrode. (fig. 2; FRX)
Re-claim 12, Han in view of Chen teaches all the limitations of claim 6 above, Han teaches wherein the fourth sensing cell (see fig. 2 of Han above 4th sensing cell) is connected between the second sensing cell (see fig. 2 of Han above 2nd sensing cell) and the third sensing cell. (see fig. 2 of Han above 3rd sensing cell)
Re-claim 13, Han in view of Chen teaches all the limitations of claim 1 above, Chen teaches a second pressure sensing electrode (fig. 6; 1315) disposed in a second opening of each of the second sensing electrodes, (fig. 6; second touch sensing electrodes 1313) the second pressure sensing electrode (fig. 6; 1315) being insulated from the first sensing electrodes (fig. 6; first touch sensing electrodes 1311) and the second sensing electrodes (fig. 6; 1313), wherein the second pressure sensing electrode (fig. 6; 1315 and par. [0034]) includes 
Chen does not explicitly teach the first sensing cell and the second sensing cell. 
However, Han teaches teach the first sensing cell (see fig. 2 of Han above 1st sensing cell) and the second sensing cell. (see fig. 2 of Han above 2nd sensing cell) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Han to improve the accuracy of pressure sensing.
Re-claim 14, Han in view of Chen teaches all the limitations of claim 1 above, Han teaches wherein the third direction is identical to the first direction, (see fig. 2 of Han above shows 3rd and 1st sensing cells direction) and the fourth direction is identical to the second direction. (see fig. 2 of Han above shows 4th and 2nd sensing cells direction)
 Re-claim 15, Han in view of Chen teaches all the limitations of claim 14 above, Han teaches wherein: the first pressure sensing electrode (fig. 2; FRX) further includes rd sensing cell) and a fourth sensing cell; (see fig. 2 of Han above 4th sensing cell)
 the first to fourth sensing cells (see fig. 2 of Han above 1st - 4th sensing cells) are rotationally symmetrical with each other with respect to an area center of the first opening. (see fig. 2 of Han above 1st opening) 
Han does not explicitly teach a third branch electrodes each extending in the third direction, the third branch electrodes being arranged in parallel with each other; 
a fourth branch electrodes each extending in the fourth direction, the fourth branch electrodes being arranged in parallel with each other; and
However, Chen teaches a third branch electrodes each extending in the third direction, the third branch electrodes being arranged in parallel with each other; a fourth branch electrodes each extending in the fourth direction, the fourth branch electrodes being arranged in parallel with each other; (see fig. 6 of Chen above shows the plurality of branch electrodes are arranged in different directions)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chen can improve the deformation ability of the pressure sensing electrodes when receiving pressure, and further improves the accuracy of pressure sensing. (Chen, par. [0035]) 
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo “US 2018/0182838” in view of Han “US 2018/0052544” and further in view of Chen “US 2017/0010703”.
Re-claim 20, Yeo teaches a display device (fig. 4; 100) comprising: 
a base substrate; (fig. 4; 106)
a light emitting element (fig. 4; 150) disposed on the base substrate (fig. 4; 106); (par. [0068] An organic light emitting diode (OLED) layer is disposed on the base layer 106.)
a thin film encapsulation (fig. 4; 104) disposed over the light emitting element; (fig. 4; 150) and 
a first electrode layer (fig. 4; 112) disposed on the thin film encapsulation (fig. 4; 104), (par. [0071]; lines 4 - 9)
Yeo does not explicitly teach the first electrode layer includes: wherein:
a first electrode member including first sensing electrodes arranged along a first direction, the first sensing electrodes being electrically connected to each other along the first direction, each of the first sensing electrodes including a first opening exposing the base layer; 
a second electrode member including second sensing electrodes arranged along a second direction intersecting the first direction, the second sensing electrodes being electrically connected to each other along the second direction; and 

the first pressure sensing electrode includes a first sensing cell and a second sensing cell; 
However, Han teaches the first electrode layer includes: wherein:
a first electrode member (fig. 1; TXL) including first sensing electrodes (fig. 2; TXL1 to TXLn) arranged along a first direction (first axis), the first sensing electrodes (fig. 2; TXL1 to TXLn) being electrically connected to each other along the first direction, (first axis) each of the first sensing electrodes (as shown in fig. 1; TXL1 to TXLn are on the substrate and electrically connected) including a first opening (e.g. fig. 2; TX1 – TX4) exposing the base layer; (par. [0075])
a second electrode member (fig. 1; TRL) including second sensing electrodes (fig. 1; TRL1 to TRLm) arranged along a second direction (second axis) intersecting the first direction (first axis), the second sensing electrodes (fig. 1; TRL1 to TRLm) being electrically connected to each other along the second direction; (as shown in fig. 2; TRL1 to TRLm are on the substrate and electrically connected) (par. [0077]) and 
a first pressure sensing electrode (fig. 2; FRX) disposed in the first opening, (e.g. fig. 2; TX1 – TX4) the first pressure sensing electrode (fig. 2; FRX) being insulated from the first sensing electrodes (fig. 2; TXL1 to TXLn) and the second sensing electrodes, (fig. 1; TRL1 to TRLm) 

It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Yeo with the teachings of Han so a touch input device capable of detecting a pressure (or force) amount of a touch as well as a touch position corresponding to a touch on the touch screen without deteriorating the performance of the display module. (Han, par. [0004])
Yeo and Han do not explicitly teach first branch electrodes each extending in a third direction, the first branch electrodes being arranged in parallel with each other; and 
second branch electrodes each extending in a fourth direction intersecting the third direction, the second branch electrodes being arranged in parallel with each other. 
However, Chen teaches the pressure sensing electrode (see annotated fig. 6; 3315 below and par. [0029]) a first branch electrodes each extending in a third direction, the first branch electrodes being arranged in parallel with each other; (see annotated fig. 6 of Chen above the pressure sensing electrodes 3315 with a plurality of branches and the branches arranged in different directions) and 
a second branch electrodes each extending in a fourth direction intersecting the third direction, the second branch electrodes being arranged in parallel with each other. (see annotated fig. 6 of Chen above the pressure sensing electrodes 3315 with the plurality of branches and the branches arranged in different directions)

    PNG
    media_image1.png
    467
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    628
    media_image2.png
    Greyscale

 

Allowable Subject Matter 
5.	Claims 16 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/15/2022B